DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.

Response to Arguments
Applicant's arguments filed 02/05/2021 directed towards newly added amended limitations to the claims have been fully considered but they are moot in view of the new ground of rejection presented herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the method of claim 1”, however claim 1 is not a method claim. The limitation causes confusion in the clarity of the claim language. 

Double Patenting
Claim 18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2008028739A1 (hereinafter “Hansen”, English translation .
	Claim 1: Hansen teaches a radar antenna (see FIGS. 5a-6; see middle of Pg. 27: “Detection systems Radar sensors in use”; see middle of Pg. 28), comprising: 
a transmitting or receiving antenna (see fed radiators / patches 50 at center fed by feeding line 20 / 40 in FIGS. 5a-6) comprising at least one microstrip antenna line (see feeding line 20; see bottom of Pg. 29: “the feed lines 20 of the antenna columns are arranged…usually designed as microstrip lines”) comprising a plurality of electrically-connected patches arranged in a line extending in a first direction (see top of Page 30: “FIG. 5 illustrates the use in groups with series feed…exemplary realization of concept according to FIG. 5a is shown in FIG. 6…spotlights directly fed patch elements 50 are used”); 
a pair of parasitic elements (see parasitic radiators / patches 50 connected by line 21 in FIGS. 5a-6; see middle of Pg. 28: “Figure 5a, b is a primary radiator and parasitic antenna elements as columns with series feed”; see top of Pg. 30: “FIG. 5 illustrates the use in groups with series feed…a primary radiator and parasitic antenna elements 50 series-fed groups of individual radiators are used.”) each comprising a microstrip antenna line (Id.) of the parasitic elements comprising a plurality of electrically-coupled patches arranged in a line extending in the first direction (as shown); 
wherein the parasitic elements are configured to influence radiation characteristics of the radar antenna, the radiation characteristics of the radar antenna being dependent upon the spatial position of the parasitic elements relative to the 
wherein the microstrip antenna lines of the pair of parasitic elements are arranged adjacent and parallel to one another (disclosed by the FIG. 5a/5b embodiment where parasitic antenna lines 21 are adjacent and parallel to one another taking into account the FIG. 6 implementation of the embodiment; see top of Pg. 30: “FIG. 5 illustrates the use in groups with series feed. As a primary radiator and parasitic antenna elements 50 series-fed groups of individual radiators are used. An exemplary realization of the concept according to FIG. 5a is shown in FIG. 6”; also especially see the claimed embodiment of claims 4 and 6-8).  
Hansen does not teach, in the same embodiment of FIGS 5a, 5b, 6, wherein the microstrip antenna lines of the pair of parasitic elements are arranged adjacent and 
However Hansen does teach a pair of parasitic elements are arranged adjacent and parallel to one another (e.g., see FIG. 3d) and formed in a line (e.g., see claim 4 with regard to claim 6 and 8 and claims from which it depends). 
Furthermore, Piazza teaches an antenna comprising: a transmitting or receiving antenna (e.g., see 11 in FIGS. 3-6) comprising a plurality of microstrip antennas (e.g., see Paras. 89-90), each comprising a plurality of electrically-connected patches arranged in a line extending in a first direction (e.g., see FIG. 1, 6, Para. 80, 90); a pair of parasitic elements (e.g., see 16) each comprising a plurality of electrically-coupled patches arranged in a line extending in the first direction (as shown), wherein the parasitic elements are configured to influence radiation characteristics of the antenna, the radiation characteristics of the radar antenna being dependent upon the spatial position of the parasitic elements relative to the transmitting or receiving antenna and phase positions of energies radiated off the transmitting or receiving antenna and the parasitic elements (e.g., see Paras. 54-57), wherein the microstrip antenna lines of the parasitic elements are arranged adjacent and parallel to one another and the microstrip antenna lines of the transmitting or receiving antenna are arranged adjacent and parallel to one another (e.g., see FIG. 5 relative to FIGS. 1 and 6, e.g., see Para. 57-58, 80-81).

Nonetheless, Ono teaches an antenna, comprising: a transmitting or receiving antenna comprising three or more microstrip antenna lines (e.g., see microstrip line 102 in FIG. 1, 302 in FIG. 3 being at least three lines; e.g., see Col 5, Lns. 17-31; Col. 8, Lns. 9-23) each microstrip antenna line of the transmitting or receiving antenna comprising a plurality of electrically-connected patches arranged in a line extending in a first direction (as shown; e.g., see Col. 5, Lns. 60-67); a pair of parasitic elements each comprising a microstrip antenna line (e.g., see parasitic patch microstrip lines 101 in FIG. 1, 301 in FIG. 3), each microstrip antenna line of the parasitic elements comprising a plurality of electrically-coupled patches arranged in a line extending in the first Id.), the radiation characteristics of the radar antenna being dependent upon the spatial position of the parasitic elements relative to the transmitting or receiving antenna and phase positions of energies radiated off the transmitting or receiving antenna and the parasitic elements (wherein the phase shifters control the phase of the antennas and thereby the parasitic coupling and beamwidth for beam steering, e.g., see Col. 6, Ln. 15 to Col. 7, Ln. 20), wherein the microstrip antenna lines of the parasitic elements are arranged adjacent and parallel to one another and the microstrip antenna lines of the transmitting or receiving antenna are arranged adjacent and parallel to one another (as shown, both the parasitic antenna lines and microstrip antenna lines are adjacent and parallel one another).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement additional microstrip antenna lines in Hansen as taught by Ono such that there are three or more microstrip antenna lines in order to increase the coupling factor of the fed antenna elements to the parasitic antenna elements or to implement a variable phase shifting antenna which varies the beam so as to beam steer the antenna as taught by Ono.
	Claim 2: Hansen teaches the radar antenna of claim 1, wherein the arrangement of the parasitic elements relative to the transmitting or receiving antenna results in broadening of the radiation characteristics of the radar antenna in an azimuthal direction (e.g., see middle of Pg. 29: “In contrast, in the invention, to broaden the beam lobe of the at least one primary radiator 10 in the azimuthal and / or elevation plane, at least 
	Claim 6: Hansen teaches the radar antenna of claim 1, wherein, by mutual coupling between the parasitic elements and/or by mutual coupling between the parasitic elements and the transmitting or receiving antenna, the parasitic elements change the radiation characteristics of the radar antenna by broadening the radiation characteristics in an azimuthal direction (e.g., see middle of Pg. 29: “In contrast, in the invention, to broaden the beam lobe of the at least one primary radiator 10 in the azimuthal and / or elevation plane, at least one further parasitic, in particular also planar, antenna element Hin of the azimuth and / or Elevation direction arranged parallel to the / the primary radiator / n 10…”).
	Claim 7: Hansen teaches the radar antenna of claim 1, wherein the first direction corresponds to a longitudinal axis of the radar antenna to be influenced (e.g., as shown in FIG. 6, longitudinal direction along antenna lines 20, 21).  
Claim 8: Hansen teaches the radar antenna of claim 1, wherein, the microstrip antenna lines of the parasitic elements terminate at a base point of the radar antenna in the first direction (see FIG. 5b with regard to terminating resistors at ends of parasitic element lines 21, and further see claims 9-11).
  Claim 10: Hansen teaches the radar antenna of claim 1, wherein, the use of the radar antenna is configured to operate in a frequency range between 1 MHz and 200 GHz (e.g., see top of Pg. 27: “Detection systems Radar sensors in use, which operate primarily in the frequency range 76 to 77 GHz”; middle of Pg. 27: “Typically, 77 GHz first and second generation radar sensors operate…”).

Claim 12: Hansen teaches the radar antenna of claim 1, wherein the radar antenna is configured to be used as a transmitter, receiver, or combined transceiver antenna (antenna being a radar antenna for transmission and reception; e.g., see top of Pg. 27: “The invention is based on an antenna arrangement with at least one primary radiator”; see at bottom of Pg. 28: “In the radar sensor according to FIG. 1, the same beam lobes are used for transmission as for the reception (monostatic system)…”).
Claim 13: Hansen teaches the radar antenna of claim 1, wherein, the radar antenna is part of a radar system for determining the position and/or speed of objects (radar antennas used for object position detection, e.g., see at top of Pg. 27: “For some years now, the field of driver assistance functions with forward-looking Detection systems Radar sensors in use…realization of assistance function…Realization of…function ‘braking to a stop’…’precrash’ functions…”).
Claim 14: Hansen teaches a radar system comprising: the radar antenna (Id).  
Claim 15: Hansen teaches a method for influencing the radiation characteristics of a radar antenna (see FIGS. 5a-6; see middle of Pg. 27: “Detection systems Radar sensors in use”) using parasitic elements (see parasitic radiators / patches 50 connected by line 21 in FIGS. 5a-6; see middle of Pg. 28: “Figure 5a, b is a primary radiator and parasitic antenna elements as columns with series feed”; see top of Pg. 30: 
a) propagating energy from a signal source to a transmitting antenna (see fed radiators / patches 50, i.e., transmitting antenna, at center fed by feeding line 20 / 40, i.e., signal source, in FIGS. 5a-6); 
b) radiating the energy from the transmitting antenna into a space (fed radiators / patches 50 radiating energy), the radiated energy having a phase position φ1, wherein some of the energy radiated from the transmitting antenna strikes the parasitic elements; 
c) reflecting some of the energy striking the parasitic elements from the parasitic elements and radiating some of the energy reflected from the parasitic elements into the space, the radiated energy reflected from the parasitic elements having a phase position φ2;
d) receiving, by the parasitic elements, some of the energy radiated by the transmitting antenna striking the parasitic elements; and 
e) reflecting some of the energy from the parasitic elements back to the transmitting antenna (wherein the antenna of Hansen performs this function during its normal operation transmitting antenna 50 radiating some of the energy to parasitic elements 50 reflects some of the energy into space with a different phase and some of the energy back to the transmitting antenna, e.g., see MPEP §2112.02(I); see ‘passive radiator’ on Wikipedia: “[a] parasitic element does this by acting as a passive resonator…absorbing the radio waves from the nearby driven element and re-radiating 
wherein the transmitting antenna comprises at least one microstrip antenna line (see feeding line 20; see bottom of Pg. 29: “the feed lines 20 of the antenna columns are arranged…usually designed as microstrip lines”) comprising a plurality of electrically-connected patches arranged along a line extending in a first direction (see top of Page 30: “FIG. 5 illustrates the use in groups with series feed…exemplary realization of concept according to FIG. 5a is shown in FIG. 6…spotlights directly fed patch elements 50 are used”) and each of the parasitic elements comprise a microstrip antenna line (Id.) where each microstrip antenna line of the parasitic elements comprises a plurality of electrically-coupled patches arranged in a line extending in the first direction (as shown) and the microstrip antenna lines are arranged adjacent and parallel to one another (disclosed by the FIG. 5a/5b embodiment where parasitic antenna lines 21 are adjacent and parallel to one another taking into account the FIG. 6 implementation of the embodiment; see top of Pg. 30: “FIG. 5 illustrates the use in groups with series feed. As a primary radiator and parasitic antenna elements 50 series-fed groups of individual radiators are used. An exemplary realization of the concept according to FIG. 5a is shown in FIG. 6”; also especially see the claimed embodiment of claims 4 and 6-8), the radiation characteristics of the transmitting antenna being influenced by the energy radiated from the parasitic elements (the parasitic elements influence radiation characteristics of the radar antenna by broadening the beam of the 
Hansen does not teach, in the same embodiment of FIGS 5a, 5b, 6, wherein the microstrip antenna lines of the pair of parasitic elements are arranged adjacent and parallel to one another. Hansen does not explicitly teach the transmitting or receiving antenna comprises a plurality of microstrip antenna lines, and the microstrip antenna lines of the transmitting or receiving antenna are arranged adjacent and parallel to one another. Hansen does not teach wherein the transmitting antenna comprises three or more microstrip antenna lines.
However Hansen does teach a pair of parasitic elements are arranged adjacent and parallel to one another (e.g., see FIG. 3d) and formed in a line (e.g., see claim 4 with regard to claim 6 and 8 and claims from which it depends).
Furthermore, Piazza teaches an antenna comprising: a transmitting or receiving antenna (e.g., see 11 in FIGS. 3-6) comprising a plurality of microstrip antennas (e.g., see Paras. 89-90), each comprising a plurality of electrically-connected patches 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement wherein the microstrip antenna lines of the pair of parasitic elements are arranged adjacent and parallel to one another by increasing the microstrip antenna lines of the parasitic elements as taught by Hansen (e.g., in FIG. 3b) and Piazza (as cited above) to increase the size of the array thereby allowing an increased angle of scanning of the radiation pattern and each antenna unit as taught by Piazza (e.g., see Para. 57) or to increase the angle of radiation pattern. Furthermore, it would have been obvious to a skilled artisan to implement the transmitting or receiving antenna comprises a plurality of microstrip antenna lines, and the microstrip antenna lines of the transmitting or receiving antenna are arranged adjacent and parallel to one another as taught by Piazza in response to the increased parasitic elements and/or in 
Nonetheless, Ono teaches an antenna, comprising: a transmitting or receiving antenna comprising three or more microstrip antenna lines (e.g., see microstrip line 102 in FIG. 1, 302 in FIG. 3 being at least three lines; e.g., see Col 5, Lns. 17-31; Col. 8, Lns. 9-23) each microstrip antenna line of the transmitting or receiving antenna comprising a plurality of electrically-connected patches arranged in a line extending in a first direction (as shown; e.g., see Col. 5, Lns. 60-67); a pair of parasitic elements each comprising a microstrip antenna line (e.g., see parasitic patch microstrip lines 101 in FIG. 1, 301 in FIG. 3), each microstrip antenna line of the parasitic elements comprising a plurality of electrically-coupled patches arranged in a line extending in the first direction (as shown; e.g., see Col. 6, Lns. 11-12); and wherein the parasitic elements are configured to influence radiation characteristics of the antenna (Id.), the radiation characteristics of the radar antenna being dependent upon the spatial position of the parasitic elements relative to the transmitting or receiving antenna and phase positions of energies radiated off the transmitting or receiving antenna and the parasitic elements (wherein the phase shifters control the phase of the antennas and thereby the parasitic coupling and beamwidth for beam steering, e.g., see Col. 6, Ln. 15 to Col. 7, Ln. 20), wherein the microstrip antenna lines of the parasitic elements are arranged adjacent and parallel to one another and the microstrip antenna lines of the transmitting or receiving antenna are arranged adjacent and parallel to one another (as shown, both 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement additional microstrip antenna lines in Hansen as taught by Ono such that there are three or more microstrip antenna lines in order to increase the coupling factor of the fed antenna elements to the parasitic antenna elements or to implement a variable phase shifting antenna which varies the beam so as to beam steer the antenna as taught by Ono.
Claim 16: Hansen teaches the radar antenna of claim 1, wherein the parasitic elements comprise a short-circuited line end (see FIG. 5b with regard to terminating resistors short circuited/grounded at ends of parasitic element lines 21, and further see claims 9-11).
	Claim 17-19: Hansen does not explicitly teach the radar antenna of claim 1, wherein the arrangement of the parasitic elements relative to the transmitting or receiving antenna results in focusing of the radiation characteristics of the radar antenna in an azimuthal direction.
	However Piazza further teaches a bias network (e.g., see 70 in FIG. 4, see Para. 45-46) and variable loads (12) associated with each antenna unit to selectively configure the radiation properties of the antenna unit and steer the gain in a certain direction thereby focusing the radiation characteristics of the antenna in an azimuthal direction (e.g., see FIG. 6; e.g., see Para. 49-50, 79).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a bias network and including variable loads to configure the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMAL PATEL/Examiner, Art Unit 2845